Citation Nr: 1021834	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a mid to lower back 
disorder, to include a compression deformity of the mid-
thoracic vertebrae.

2.  Entitlement to an initial rating greater than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision and an 
August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for PTSD and assigned a 30 
percent rating and denied service connection for a back 
disorder.

In March 2010, the Veteran testified at an in-person hearing 
before the undersigned Veterans Law Judge. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's mid to lower back disorder, to include a 
compression deformity of the mid-thoracic vertebrae, was 
incurred in, or caused by, his military service.

2.  The Veteran's PTSD is manifested by moderate social 
isolation, anxiety, depression, intrusive thoughts, and 
sleeplessness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 



2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met. 
38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a) (2009).  

In this decision, the Board grants service connection for a 
mid to lower back disorder.  This award represents a complete 
grant of the benefit sought on appeal.  Therefore, any 
deficiency in VA's compliance, including VA's failure to 
provide the Veteran with an appropriate VA examination, is 
deemed to be harmless error, and any further discussion of 
VA's responsibilities is not necessary.

With regard to the Veteran's claim seeking a higher initial 
rating for his service-connected PTSD, VA is required to 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim upon receipt of a 
complete or substantially complete application for benefits.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, because the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD, section 5013(a) notice is no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  When service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  Therefore, as 
the notice that was provided in December 2005, before service 
connection was granted, was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

Regarding the duty to assist, the RO has obtained the 
Veteran's private treatment records, VA treatment records, 
and provided him with a VA psychiatric examination.  
Therefore, the duty to assist has been satisfied as there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonnis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD. 


II.  Service connection

The Veteran contends that his current back disorder is due to 
a motor vehicle rollover accident in service that occurred 
outside of Rome, Italy.  He was initially treated at a small 
army field hospital, and received additional treatment for 
the pain from his flight surgeon back at the base.  The 
Veteran recalls seeing a physiotherapist in New York when we 
returned from overseas service who told him that he was 
concerned about the back injury, but he did not receive 
further treatment until he was transferred to Kirtland Field 
in Albuquerque, New Mexico, in 1944, where he saw a doctor 
and a chiropractor.  The Veteran asserts that he has 
experienced back pain since that time.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

The Veteran has a current disability of lower to mid back 
pain related to mid and lower back compression deformities.  
X-rays taken in February 2002 showed a mild compression 
deformity of the mid-thoracic vertebrae, specifically T8, 
"probably old," osteopenia, and degenerative disc disease.  
The x-ray technologist also found mild L2 superior endplate 
compression deformity, age undetermined,  grade 1 
anterolisthesis of L5 upon S1, and degenerative disc disease 
with considerable degenerative change to the lumbar spine.  
In a June 2004 statement, the Veteran's chiropractor 
determined that while the Veteran had cervical spine symptoms 
that were attributable to the 2001 motor vehicle accident, 
his lower back pain of slight to moderate intensity was 
caused by aggravation of a pre-existing condition, and is 
thereby only 50 percent attributable to the 2001 motor 
vehicle accident.  

The evidence of record also shows that the Veteran suffered a 
back injury in-service.  Throughout the record, the Veteran 
has consistently recalled a motor vehicle accident that 
occurred on the road to Rome, Italy, during a trip he and his 
crew took after completing their forty-ninth mission in July 
1944.  Essentially, the jeep they were riding in overturned 
in poor weather conditions.  Although there is no record of 
the accident in the Veteran's service records, his account 
was corroborated by a fellow passenger in a statement first 
received in July 2006.  As the Veteran's account of the 
accident is facially plausible, internally consistent, and 
consistent with the other evidence of record, including 
service personnel records showing that the Veteran completed 
forty-nine missions and served overseas during this period, 
the Board finds the account of the accident to be credible.  

Lastly, competent medical evidence indicates that the 
Veteran's current disability was incurred during service.  
The Veteran's chiropractor submitted a statement received 
June 2008 which finds that the jeep accident as recalled by 
the Veteran is consistent with the old injuries to his spine 
which are present on the radiographs of his lumbar and 
thoracic region.  Furthermore, the Veteran has provided a 
complete account of his treatment history, which has been 
continuous since service.  Although there is no medical 
documentation in the record showing treatment prior to 1999, 
this is consistent with the Veteran's assertion that he 
received treatment at his own chiropractic office until his 
retirement.  Lastly, the Board notes that the Veteran is a 
retired chiropractor such that his own statements regarding 
the etiology and nature of his injury are highly probative.  
 
After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinion of record that are favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The 
evidence establishes that the Veteran has a current mid to 
lower back disability.  The competent medical evidence of 
record also shows that the Veteran has an old compression 
fracture of the thoracic spine that is consistent with an 
injury that would be sustained during his in-service motor 
vehicle accident.  Accordingly, the Board resolves the doubt 
in the Veteran's favor and finds that the evidence supports 
service connection for a mid to lower back disability.  38 
U.S.C.A. § 5107(b).  The appeal is granted. 



III.  Higher Rating

The Veteran contends that his PTSD symptomatology is more 
severe than reflected by his current 30 percent rating.  
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 
38 C.F.R. § 4.1.  An evaluation of the level of disability 
present includes consideration of the functional impairment 
of the Veteran's ability to engage in ordinary activities, 
including employment.   38 C.F.R. § 4.10. 
 
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 
 
The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as 'staged rating.'

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, DC 9411.  A 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood; anxiety and suspiciousness; weekly (or less often) 
panic attacks; chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, and recent 
events.  Id.

A 50 percent evaluation is warranted there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficultly in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as the DSM-IV).  38 C.F.R. § 4.130 (2007).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging from zero to 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  Higher scores correspond to better functioning of 
the individual. 

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th. ed., 1994). 
 
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

Review of the record shows that the Veteran has displayed 
symptoms of moderate social isolation and suffers from 
anxiety, depression, intrusive thoughts, and sleeplessness.  
See Professional Counseling Services Periodic Reports dated 
October 2005, April 2006, September 2007, and March 2009; VA 
treatment records dated July 2006 and October 2006; and VA 
examination report dated March 2006.  In an April 2006 
evaluation,  his private psychiatric social worker indicated 
that the Veteran was beyond his employment years and always 
chose to work for himself.  It was noted that since he gave 
up his chiropractic practice several years ago, with 
additional time on his hands he is no longer distracted from 
his old war memories and they interfere more with his 
functioning.  The social worker stated that the Veteran's GAF 
was at 52 due to his not being employable and having great 
difficulties with relationships.  It does not appear that the 
social worker was suggesting that the Veteran is unemployable 
due to PTSD, as indicated by the GAF of 52 which denotes only 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers),  Rather, it appears that 
he was stating that the Veteran's PTSD was worse now because 
he was no longer working.  Additionally, the Veteran had a 
successful chiropractic practice for 50 years before his 
retirement, indicating that his PTSD symptoms did not impair 
his occupational ability.  

In a statement dated November 2006, the Veteran expresses 
concern with his cognitive ability, and relates that can no 
longer play piano by ear and no longer remembers the majority 
of the songs he used to have memorized.  He also states that 
he frequently forgets what he is trying to say when 
conversing with friends, can no longer finish crossword 
puzzles, has trouble completing things, and is generally 
forgetful.  However, the medical evidence of record shows 
that the Veteran has an intact memory with no thought 
disorder,  See Professional Counseling Services Periodic 
Reports dated October 2005; VA treatment records October 2006 
and July 2006; and VA examination March 2006.  The Veteran 
also indicated that has suicidal thoughts in the November 
2006 statement and his VA treatment records, but also 
indicated that he has no plan or intent to harm himself. 

The VA examiner noted that the Veteran neglects eating and 
personal hygiene since his wife left him, but generally the 
treatment records indicate that the Veteran is neat and 
clean, as well as friendly and cooperative.  The VA 
psychologist described his mood as pleasant and affable with 
a full and appropriate affect.  The Veteran's private 
psychiatric social worker has assigned GAF scores ranging 
from 46, assigned in 2005 to 2006, to 52, assigned in 2007 
and 2009, indicating moderate to serious symptoms.  The VA 
psychologist assigned a GAF score of 55 in July 2006, 
indicating moderate symptoms.  The VA examiner assigned a GAF 
score of 62, indicating mild symptoms.  

In consideration of all the evidence of record, the Board 
finds that the overall disability picture for the Veteran's 
PTSD most closely approximates a 30 percent rating, warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety and suspiciousness; weekly (or less 
often) panic attacks; chronic sleep impairment, and mild 
memory loss, such as forgetting names, directions, and recent 
events.  Although the Veteran does not experience panic 
attacks, all treating medical professionals have noted that 
he is anxious and depressed, and suffers from chronic sleep 
impairment.  Additionally, while the Veteran's medical 
records do not report memory problems, the symptomatology 
reported by the Veteran is of the type described by the 
rating criteria for a 30 percent rating.  

The Veteran's symptoms do not rise to the level of severity 
indicated by the criteria for a 50 percent rating. While the 
GAF scores assigned in the Veteran's private medical records 
is indicative of serious symptomatology, this finding is, on 
the whole, outweighed by the other evidence of record from 
both the Veteran's private medical records and VA treatment 
and examination records.  The Veteran was found to exhibit a 
full affect and pleasant demeanor with little to no thought 
impairment.  Additionally, while the Veteran appears to spend 
a great deal of time alone since his separation from his 
wife, he continues to socialize with friends and to receive 
the support of his family. 

Therefore, as the Veteran's PTSD is manifested by moderate 
social isolation, anxiety, depression, intrusive thoughts, 
and sleeplessness, and possible memory loss, his current 
disability rating of 30 percent for PTSD is continued. 


ORDER

Service connection for a mid to lower back disorder, to 
include a compression deformity of the mid-thoracic 
vertebrae, is granted. 

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


